Exhibit 10.3

 

SECOND AMENDMENT TO AMENDED AND RESTATED
AGREEMENT AND CERTIFICATE OF LIMITED PARTNERSHIP
OF
GRANDVIEW PLACE LIMITED PARTNERSHIP

This Second Amendment to Amended and Restated  Agreement and Certificate of
Limited Partnership (the “Amendment”), effective as of July 11, 2011 (the
“Effective Date”), is entered into by Dennis D. Curran (the “Operating General
Partner”) and GVP, Inc., a Montana corporation (together with the Operating
General Partner, each a “General Partner” and, collectively, the “General
Partners”); Real Estate Associates Limited V, a California limited partnership
(“the “Withdrawing Limited Partner”); and Randel Corporation, a Nevada
corporation (the “Incoming Limited Partner”) (each of the foregoing is
hereinafter sometimes referred to as a “Party” and any two or more, as the
context requires, are hereinafter sometimes referred to as the “Parties”), with
reference to the following facts:

A.         Grandview Place Limited Partnership (the “Partnership”) was formed as
a limited partnership under the laws of the State of Montana and is being
governed pursuant to a Amended and Restated Agreement and Certificate of Limited
Partnership, dated as of September 24, 1982, as amended by the First Amendment
to Amended and Restated Agreement and Certificate of Limited Partnership, dated
as of __________, 1982 (collectively, the “Amended Partnership Agreement”).

B.         Certain of the Parties have entered into an Assignment and Assumption
Agreement, dated as of February 18, 2011 (the “Assignment Agreement”), pursuant
to which the Withdrawing Limited Partner agreed to assign its “Interest” (as
that term is defined in the Assignment Agreement) to the Incoming Limited
Partner and the Incoming Limited Partner agreed to acquire the Interest and to
pay the “Payment” (as that term is defined in the Assignment Agreement) to the
Withdrawing Limited Partner.

C.        The Parties desire to enter into this Amendment to provide for, among
other things (i) the withdrawal of the Withdrawing Limited Partner from the
Partnership, (ii) the admission of the Incoming Limited Partner into the
Partnership and (iii) other amendments to the Amended Partnership Agreement, as
set forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, and for such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Amended Partnership Agreement is hereby amended as follows:

1.                  Capitalized terms used herein have the same meanings as set
forth in the Amended Partnership Agreement, unless specifically defined herein.

2.                  Simultaneously with the making of the “Payment” (as that
term is defined in the Assignment Agreement) pursuant to the Assignment
Agreement, the Withdrawing Limited Partner withdraws from the Partnership and
acknowledges that it has no further interest therein.

3.                  The Incoming Limited Partner is admitted into the
Partnership as the Limited Partner and agrees to assume all of the obligations
of the Limited Partner under the Amended Partnership Agreement, as hereby
amended.

4.                  Notwithstanding the withdrawal of the Withdrawing Limited
Partner, each of the other Partners hereby elects to continue the business of
the Partnership.

5.                  The defined term “Limited Partner” is deleted in its
entirety and replaced with the following:

“Limited Partner” means, Randel Corporation, a Nevada corpoation, or its
successors and assigns.

6.                  Section 13.2.2 of the Amended Partnership Agreement is
hereby deleted in its entirety and replaced with the following:

13.2.2 If to the Limited Partner:

Randel Corporation

2310 Sherman Place

Las Vegas, NV 89102

Attention: Dennis D. Curran

7.                  As a material inducement to the Withdrawing Limited Partner
entering into this Amendment, the General Partners represent and warrant that
the following are true and correct:

7.1              The Partnership at all times has been and continues to be a
limited partnership duly organized, validly existing and in good standing under
the laws governing limited partnerships, as adopted in the state of its
formation. The Partnership has taken all requisite action in order to conduct
lawfully its business in the state in which the Apartment Complex is situated,
and is not qualified or licensed to do business and is not required to be so
qualified or licensed in any other jurisdiction. The Partnership has the full
power and authority to carry on its business, including without limitation, to
own, lease and operate the Apartment Complex.

7.2              (i) The execution and delivery of this Amendment by the General
Partners and the performance of the transactions contemplated herein have been
duly authorized by all requisite corporate and partnership proceedings, and (ii)
assuming the due and proper execution and delivery by the Withdrawing Limited
Partner, this Amendment is binding upon and enforceable against each of the
General Partners in accordance with its terms.

8.                  As a material inducement to the Withdrawing Limited Partner
entering into this Amendment, the Incoming Limited Partner hereby represents and
warrants to the Withdrawing Limited Partner that (i) the execution and delivery
of this Amendment by the Incoming Partner and the performance of the
transactions contemplated herein have been duly authorized by all requisite
corporate and partnership proceedings and (ii) assuming the due and proper
execution and delivery by the Withdrawing Limited Partner, this Amendment is
binding upon and enforceable against the Incoming Limited Partner in accordance
with its terms.

9.                  As a material inducement to the other Parties entering into
this Amendment, the Withdrawing Limited Partner hereby represents and warrants
that (i) the execution and delivery of this Amendment by the Withdrawing Limited
Partner and the performance of the transactions contemplated herein have been
duly authorized by all requisite corporate and partnership proceedings and
(ii) assuming the due and proper execution and delivery by the other Parties,
this Amendment is binding upon and enforceable against the Withdrawing Limited
Partner in accordance with its terms.

10.              The representations and warranties set forth above in
paragraphs 7, 8, and 9 shall be true and correct as of the Effective Date and
shall survive the withdrawal of the Withdrawing Limited Partner from and the
admission of the Incoming Limited Partner into the Partnership.

11.              Notwithstanding the withdrawal of the Withdrawing Limited
Partner, the General Partners acknowledge that from and after the Effective Date
matters may arise that relate back to events that occurred prior to the
Effective Date (for purposes of illustration and not limitation, audits by the
IRS).  The General Partners agree that as to such matters (i) the General
Partners shall conduct themselves in a manner which is consistent with the
obligations they had as the General Partners immediately prior to the Effective
Date and, accordingly, recognize all of the corresponding rights of the
Withdrawing Limited Partner as if the Withdrawing Limited Partner had not
withdrawn from the Partnership as provided in this Amendment and (ii) that
nothing herein shall relieve the General Partners from such pre-existing
obligations. Without limiting the generality of the foregoing, the General
Partners shall:

11.1          file on behalf of the Partnership for the current Fiscal Year a
United States Partnership Return of Income and such other tax returns and other
documents from time to time as may be required by the federal government or by
any state or any subdivision thereof within the time(s) prescribed by law for
such filings;

11.2          deliver to the Withdrawing Limited Partner within ninety (90) days
after the end of the current Fiscal Year such tax information, including,
without limitation, a copy of Schedule K-1, as shall be reasonably necessary for
inclusion by the Withdrawing Limited Partner in its federal income tax return
and required state income tax and other tax returns;

11.3          deliver to the Withdrawing Limited Partner the current Fiscal Year
audited financial statement of the Partnership as required pursuant to the terms
of Section 11.7 of the Amended Partnership Agreement.

If the General Partners shall fail, for any reason, to prepare and/or deliver to
the Withdrawing Limited Partner any of the returns or other information required
by this paragraph 11, the Withdrawing Limited Partner shall have the right to
cause such returns and other information prepared at the sole cost and expense
of the General Partners, plus an administrative fee payable to the Withdrawing
Limited Partner in an amount equal to fifteen percent (15%) of the actual
out-of-pocket costs incurred by the Withdrawing Limited Partner to have such
returns and information prepared. In furtherance of the foregoing, the
Withdrawing Limited Partner and their duly authorized representatives shall have
the right to inspect and copy such portions of the Partnership’s books of
account which are necessary or appropriate for the preparation of such returns
and information; provided, however, it is expressly understood and agreed by the
Withdrawing Limited Partner that such access is solely for the purpose of
preparing such returns or other information that the General Partners failed to
prepare and/or deliver as herein provided, and shall not be deemed to grant the
Withdrawing Limited Partner any other rights with respect to the Partnership
and/or the operation of its business.

12.              Without limiting the generality of the provisions of paragraph
11,

12.1          Within five (5) calendar days after the sending or the receipt of
any correspondence or communication relating to the Partnership to or from the
IRS which could affect the Withdrawing Limited Partner, or either of them, the
Operating General Partner, as the “Tax Matters Partner” (as that term is defined
in the Code) of the Partnership, shall promptly forward to the Withdrawing
Limited Partner a photocopy of all such correspondence or communication(s).

12.2          The Tax Matters Partner, shall not, with respect to any matter
which could affect the Withdrawing Limited Partner, or either of them, take any
of the following actions without the prior written consent or approval of the
Withdrawing Limited Partner:

12.2.1    Extend the statute of limitations for assessing or computing any tax
liability against the Partnership (or the amount or character of any Partnership
tax items);

12.2.2    Settle any audit with the IRS concerning the adjustment or
readjustment of any partnership item(s) (within the meaning of Section
6231(a)(3) of the Code);

12.2.3    File a request for an administrative adjustment with the IRS at any
time or file a petition for judicial review with respect to any such request;

12.2.4    Initiate or settle any judicial review or action concerning the amount
or character of any partnership tax item(s) (within the meaning of Section
6231(a)(3) of the Code); or

12.2.5    Intervene in any action brought by any other Partner for judicial
review of a final adjustment.

13.              In the event of any Partnership level proceeding instituted by
the IRS pursuant to Sections 6221 through 6233 of the Code which could affect
the Withdrawing Limited Partner, the Operating General Partner, as the Tax
Matters Partner, shall consult with the Withdrawing Limited Partner regarding
the nature and content of all action and defense to be taken by the Partnership
in response to such proceeding. The Tax Matters Partner also shall consult with
the Withdrawing Limited Partner regarding the nature and content of any
proceeding pursuant to Sections 6221 through 6233 of the Code instituted by or
on behalf of the Partnership (including the decision to institute proceedings,
whether administrative or judicial, and whether in response to a previous IRS
proceeding against the Partnership or otherwise).

14.              This Amendment may be signed in any number of counterparts,
each of which shall be an original for all purposes, but all of which taken
together shall constitute only one agreement.

15.              The Parties shall execute and deliver such further instruments
and do such further acts and things as may be reasonably required to carry out
the intent and purposes of this Amendment.

Except as set forth above, all of the terms and provisions of the Amended
Partnership Amendment remain unmodified and in full force and effect.

 

[Signatures on following page(s)]


IN WITNESS WHEREOF, this Amendment has been duly executed as of the Effective
Date.

GENERAL PARTNERS:                                      /s/Dennis D. Curran,

DENNIS D. CURRAN

GVP, INC.,

a Montana corporation

By /s/Dennis D. Curran

Name: Dennis D. Curran

Title: President

INCOMING LIMITED PARTNER:                         RANDEL CORPORATION,

a Nevada corporation

By /s/William F. Curran

Name: William F. Curran

Title: President

WITHDRAWING LIMITED PARTNER:                REAL ESTATE ASSOCIATES LIMITED V,

a California limited partnership

By   National Partnership Investments Corp.,

a California corporation,

General Partner

By /s/Derik Hart

Name: Derik Hart

Title: SVP


Exhibit A to Second Amendment
to
Amended and Restated  Agreement and Certificate of Limited Partnership

14.              HUD Provisions

14.1     Applicability. The provisions of this Section 14 shall be applicable
only during such period of time as the Note (as defined below) is either insured
or held by the Secretary of Housing and Urban Development, his successors and
assigns (“HUD”).

14,2     Authorization and Execution of Documents.  The Partnership intends to
obtain a mortgage loan (the “Mortgage Loan”) to be insured by HUD under Section
15 of the National Housing Act, as amended, with respect to a multifamily
housing rental apartment project known as Grandview Apartments located in
Missoula County, Montana, and identified as HUD Project No. 093-35098.  The
Partnership is authorized to execute a promissory note (the “Note”), a mortgage
or deed of trust (the “Mortgage”), and a security agreement in order to secure a
loan to be insured by HUD and to execute the Regulatory Agreement and other
documents required by HUD in connection with the HUD-insured loan.

14.3     Business of the Partnership.  The sole business, purpose, and asset of
the Partnership shall be the ownership and operation of the Project.

14.3     Conflicts.

14.4.1  In the event of a conflict between any of the provisions of this
Agreement and any of the provisions of the Note, Mortgage, security agreement,
or the Regulatory Agreement (the “HUD Loan Documents”), the provisions of the
HUD Loan Documents shall govern and be controlling in all aspects.

14.4.2  In the event of a conflict between any other provisions of this
Agreement and this Section 14, this Section 14 shall govern and be controlling
in all aspects.

14.5     Liability of Partners under Regulatory Agreement.  The Partners and any
assignee of a Partner are liable in their individual capacity to HUD for:

14.5.1  Funds or property of the Project coming into its possession, which by
the provisions of the Regulatory Agreement, the person or entity is not entitled
to retain;

14.5.2  Its own acts and deeds, or acts and deeds of others which it has
authorized, in violation of the provisions of the Regulatory Agreement;

14.5.3  The acts and deeds of affiliates, as defined in the Regulatory
Agreement, which the person or entity has authorized in violation of the
provisions of the Regulatory Agreement; and

14.5.4  As otherwise provided by law.

14.6     Transfers of Partnership Interests.

14.6.1  Any incoming Partner must as a condition of receiving an interest in the
Partnership agree to be bound by the HUD Loan Documents to the same extent and
on the same terms as the other Partners.

14.6.2  Any Partner becoming either a Operating General Partner, Partner with
ten percent (10%) or greater governance interest, or a Partner with a
twenty-five percent (25%) or greater financial interest, must meet applicable
previous participation clearance requirement of HUD and receive written approval
from HUD prior to the transfer of such interest or assumption of such position
in the Partnership.

14.7     Dissolution.

14.7.1  The Partnership shall not voluntarily be dissolved or converted to
another form of entity without the prior written approval of HUD.

14.7.2  No act of voluntary dissolution of the Partnership shall operate to
affect or relieve the Partnership of obligations under the Regulatory Agreement
until a successor owner has been approved by HUD.

14.7.3  Notwithstanding any other provisions of this Agreement, upon any
dissolution, no title or right to possession and control of the Project, and no
right to collect the rents from the Project, shall pass to any person who is not
bound by the Regulatory Agreement in a manner satisfactory to HUD.

14.8     Compensation and Distributions of Project Funds.

14.8.1  The Partnership shall not make, nor shall any Partner receive and
retain, any distribution of assets or income of any kind of the Project except
from Surplus Cash and in accordance with Paragraph 6 of the Regulatory
Agreement; and

14.8.2  The HUD financial requirements as to cash controls and distributions as
set forth in Paragraph 6 of the Regulatory Agreement shall supersede to the
extent they are in conflict with any of the financial provisions of this
Agreement.

14.9     Designation of Authorized Representative.  The Partnership has
designated Dennis D. Curran, Operating General Partner, 2310 Sherman Place, Las
Vegas, NV 89102, telephone number (702) 259-8693, as its official representative
for all matters concerning the Project which require HUD consent or approval.
 The signature of this person will bind the Partnership in all such matters. 
The Partnership may from time to time appoint a new representative to perform
this function, but within 3 business days of doing so, will provide HUD with
written notification of the name, address, and telephone number of its new
representative.  When a person other than the person identified above has full
or partial authority of management of the Project, the Partnership will promptly
provide HUD with the name of that person and the nature of that person’s
management authority.

14.10   Amendments.  No amendment to this Agreement which results in any of the
following shall be of any force or effect without the prior written consent of
HUD:

14.10.1            Any amendment that modifies the term of the Partnership;

14.10.2            Any amendment that activates the requirement that a HUD
previous participation certification be obtained from any additional Partner;

14.10.3            Any amendment that in any way affects the HUD Loan Documents;

14.10.4            Any amendment that would authorize any Partner other than the
Operating General Partner or pre-approved successor Operating General Partner to
bind the Partnership for all matters concerning the Project which require HUD's
consent or approval;

14.10.5            A change in the Operating General Partner or pre-approved
successor Operating General Partner of the Partnership; or

14.10.6            Any change in a guarantor of any obligation to HUD.

14.11   Automatic Termination.  This Section 14 shall automatically terminate,
without further amendment to this Agreement, at such time as the Mortgage Loan
for the Project is not longer held or insured by HUD.